DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/23/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 34 and 48 have been amended.  Claims 1-30, 41, 45, 49, 50 and 57 have been cancelled.  Claims 59-63 are newly added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2021, with respect to the objection to claim 54 have been fully considered and are persuasive.  The objection to claim 54 has been withdrawn. 
Applicant's remaining arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 31, Applicant argued that the stator assembly of Sigmund includes a lamination core 20 defining multiple axial slots 23. As shown in Fig. 3, the axial slot 23 includes a supplemental space 32 projecting into the lamination core 20 radially from the axial slot 23. Several coils 22 are disposed in the axial slot 23 and a metal cooling tube 25 is disposed within the supplemental space 32.  One end of the cooling tube 25 is connected to the conduit head 30 having an inlet 29, while the other end of the cooling tube 25 is connected to an outlet head 43. As such, cooling medium is flowable through the lamination core 20 via a space defined entirely by the cooling tube 25. Since the cooling tube 25 is a separate and distinct component from the lamination core 20, the alleged cooling duct of Sigmund is not "defined by at least one aperture disposed in" the lamination core 20.  Therefore, Sigmund does not 
Moreover, after the coils 22 and the cooling tube 25 have been arranged within the insulation core 20, the remaining space within the axial slot 23 and the supplemental space 32 is filled with a rubber material which surrounds and encases the coils 22 and the cooling tube 25 forming a rubber envelope 24. The rubber envelope 24 is thus disposed within and completely fills both the axial space 23 and the supplemental space 32, as opposed to the rubber envelope 24 being disposed within the axial slot 23 and closing the supplemental space 32 "in a fluid tight manner." Consequently, Sigmund also fails to describe or suggest that "the at least one aperture opens towards the space and is closed in a fluid-tight manner via the plastic compound arranged in the space" as recited in claim 31. 
Applicant’s argument is not persuasive because Sigmund shows (FIG. 3) the cooling duct 25 is arranged in the stator body 20 and is at least partially defined by at least one aperture 32 disposed in the stator body 20.   Sigmund also shows the stator winding 22 embedded into the plastic compound 24.  The cooling duct 25 is circular and sits in the semi-circular aperture 32 and is therefore partially defined by the aperture 32.  Applicant’s argument that “the cooling tube 25 is a separate and distinct component from the lamination core 20” is not persuasive because the duct 25 is a space in the aperture 32 in the core 20 and facilitates cooling flow for the core 20.  Also, the phrase “at least partially defined by at least one aperture” is broad.  Applicant’s argument that the aperture 32 is not closed via the plastic compound arranged in the space 23 is not persuasive because Sigmund shows the plastic compound 24 across the opening from the aperture 32 to the windings 22.  The plastic compound 24 is water proof (page 2, col.1:60-64 and page 3, col. 1:17-20).
Regarding claim 35, Applicant argued that the stator assembly of Sigmund includes a lamination core 20 defining multiple axial slots 23 in which several coils 22, a metal cooling tube 25, and a 
Applicant’s argument is not persuasive because Sigmund shows (FIG. 3) there is an aperture 26 or space 26 disposed in the plastic compound 24 and through which the coolant is flowable (page 3, col. 1:17-20).
Regarding claim 39, Applicant argued that the coils 22 of Sigmund are enclosed in a rubber-like envelope 24. The rubber envelope 24 is composed of a rubber-like material of a synthetic rubber-like compound that has, among other properties, "high electrical resistance." As the coils 22 of Sigmund are already embedded in the rubber envelope 24 and presumably electrically insulated from the lamination core 20 thereby, a skilled artisan would not have been motivated to modify Sigmund to include Wiker's insulation paper 18 to "insulat[e] the [coils] 22 against the stator 20" as contended in the Office Action. Stated alternatively, the mere fact that references can be theoretically combined does not render the resultant combination prima facie obvious. 
Applicant’s argument is not persuasive because Wiker also shows (FIG. 5) an electrical insulation 18 (paper) composed of an electrically insulating material is arranged in the space 4 which is also filled with impregnating material via a conduit 20 (para[0028],[0034]).   Wiker therefore teaches an insulating 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-35, 37, 38, 42, 46-48, 51-53, 59, 60 and 62 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sigmund et al. (US 2,390,130, hereinafter Sigmund).
As to claim 31, Sigmund shows (FIG. 1, 3 and 4) An electrical machine (page 1, col.1:1-6), comprising: 
a rotor rotatable about an axis of rotation which defines an axial direction (rotor page 3, col.1:19-25, it is implied that rotor is rotatable about an axis of rotation which defines an axial direction, axial direction is orthogonal to FIG. 4); 
a stator 20 including a plurality of stator windings 22 (stator 20 page 2, col.2:62; coils 22 page 2, col.1:58-60); 

at least one stator winding 22 of the plurality of stator windings 22, for thermally coupling, embedded into a plastic compound 24 composed of an electrically insulating plastic (imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6, can be plastic page 2, col.2:13-27); 
the stator 20 further including a stator body 20 having a space 23 (lamination core 20 and slot 23 col.1:57-60); 
wherein the at least one cooling duct 25 is arranged in the stator body 20 and is at least partially defined by at least one aperture 32 disposed in the stator body 20 through which the coolant is flowable; and 
wherein the at least one aperture 32 opens towards the space 23 and is closed in a fluid-tight manner via the plastic compound arranged in the space 23 (page 3, col.1:50-63).
As to claim 32/31, Sigmund further shows (FIG. 3, 4): 

    PNG
    media_image1.png
    529
    742
    media_image1.png
    Greyscale

the stator body 20 is ring-shaped and includes a plurality of stator teeth 202 protruding therefrom (ring-shaped FIG. 4, teeth page 2, col.2:72 to page 3, col.1:2); 
the plurality of stator teeth 202 extend along the axial direction, are arranged spaced apart from one another along a circumferential direction, and are configured to support the plurality of stator windings 22; 
two adjacent stator teeth 202 of the plurality of stator teeth 202 define the space therebetween ; and 
the at least one stator winding 22 is arranged in the space 23.
As to claim 33/32/31, Sigmund further shows (FIG. 3, 4) the at least one cooling duct 25 is arranged in the stator body 20 in an area between the two adjacent stator teeth 202 with respect to a circumferential direction.
As to claim 34/31, Sigmund further shows (FIG. 1, 3, 4) the coolant distributor chamber 30,42 is in fluid communication with the coolant collector chamber 43 via at least one further cooling duct 26 arranged in the plastic compound 24 (there are two cooling ducts 25,26 in the envelope 24).
As to claim 35/34/31, Sigmund further shows (FIG. 1, 3, 4) the at least one further cooling duct 26 is at least partially defined by at least one second aperture 26 disposed in the plastic compound 24 and through which the coolant is flowable (page 3, col. 1:17-20).
As to claim 37/31, Sigmund further shows (FIG. 1, 3, 4) at least one of the coolant distributor chamber 30, 42 and the coolant collector chamber 43 is at least partially arranged in the plastic compound 24 and delimited by the plastic compound 24 for thermal coupling to the at least one stator winding 22 (all three chambers 30,42,43 are delimited by the envelope 24).
As to claim 38/31, Sigmund further shows (FIG. 1) the plastic compound 24 protrudes axially from the space 23 (the envelope 24 extends beyond the ends of the coil 22 FIG. 1).
As to claim 42/34/31, Sigmund further shows (FIG. 1, 3, 4):
the stator body 20 includes a plurality of stator teeth 202 protruding therefrom; 
the plurality of stator teeth 202 define a plurality of spaces 23 including the space 23; and 
the at least one further cooling duct 26 and the plastic compound 24 are arranged in each of the plurality of spaces 23.
As to claim 46/31, Sigmund further shows (FIG. 1) the plastic compound 24,31 is arranged on an outer circumferential side of the stator body 20 (page 2, col.2:58-73).
As to claim 47/31, Sigmund further shows (FIG. 1): 
the at least one stator winding 22 protrudes axially from the space 23; 
the plastic compound 24 at least partially surrounds at least one winding section of the at least one stator winding 22 and partially limits at least one of the coolant distributor chamber 30,42 and the coolant collector chamber 43 such that the at least one winding section 22 is electrically insulated with respect to the coolant during operation (coil 22 extends beyond the core 20; the entire coil 22 is surrounded by the insulating envelope 24; the chambers 42,43 are bounded by the envelope 24 see FIG. 1).
As to claim 48/31, Sigmund further shows (FIG. 4):
the at least one cooling duct 25 includes a plurality of cooling ducts 25 (each slot 23 has a cooling duct 25 spaced in the circumferential direction FIG. 4); and
the plurality of cooling ducts 25 are disposed spaced apart from one another in a circumferential direction of the stator 20 and extend parallel to one another along the axial direction (orthogonal to FIG. 4 and parallel to the long dimension of FIG. 1).
As to claim 51/31, Sigmund further shows (FIG. 4) at least one of the coolant distributor chamber 42 and the coolant collector chamber 43 is exclusively arranged in at least one of (i) an axial extension of the stator body 20 and (ii) an axial extension of the stator 20, adjacent thereto (both chambers 42,43 are axially in line with the coil 22 which is wrapped around a tooth 202 in the axial direction).
As to claim 52/31, Sigmund further shows (FIG. 3) the at least one stator winding 22 is electrically insulated from the coolant and from the stator body 20 at least in an area inside the space 23 during operation (coil 22 imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6).
As to claim 53/52/31, Sigmund further shows (FIG. 3) the at least one stator winding 22 is electrically insulated from the stator body 20 via at least one of (i) the plastic compound 24 and (ii) an electrical insulation arranged in the space 23 (coil 22 imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6).
As to claim 59/31, Sigmund further shows (FIG. 3) at least a portion of the at least one cooling duct 25 is at least one of delimited and bounded by the stator body 20 and the plastic compound 24 (FIG. 3 the cooling duct 25 is bounded by the stator body 20 on one side and the plastic compound 24 on the other).
As to claim 60/31, Sigmund further shows (FIG. 3 and 4):

the plurality of apertures 32 open into the space 23 through a radially inward facing surface of the stator body 20; and 
the at least one cooling duct 25 includes a plurality of cooling ducts 25 defined by the plurality of apertures 32 (the stator body 20 is annular with multiple slots 23 open to a central space called a rotor hole for the rotor and each slot having a cooling duct 25 shown in FIG. 4, rotor hole page 3, col.1:19-25).
As to claim 62, Sigmund shows (FIG. 1, 3 and 4) An electrical machine (page 1, col.1:1-6), comprising: 
a rotor rotatable about an axis of rotation which defines an axial direction (rotor page 3, col.1:19-25, it is implied that rotor is rotatable about an axis of rotation which defines an axial direction, axial direction is orthogonal to FIG. 4); 
a stator 20 including a plurality of stator windings 22 (stator 20 page 2, col.2:62; coils 22 page 2, col.1:58-60); 
a coolant distributor chamber 30,42 and a coolant collector chamber 43 arranged at an axial distance from the coolant distributor chamber 30,42, the coolant distributor chamber 30,42, for cooling the plurality of stator windings 22, fluidically communicating with the coolant collector chamber 43 via a plurality of cooling ducts 25 through which a coolant is flowable (plurality of ducts 25 FIG. 4; page 2, col.2:28-50); 
at least one stator winding 22 of the plurality of stator windings 22, for thermally coupling, embedded into a plastic compound 24 composed of an electrically insulating plastic (imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6, can be plastic page 2, col.2:13-27); 

wherein the plurality of cooling ducts 25 are arranged in the stator body 20 and are at least partially defined by a plurality of apertures 32 disposed in the stator body 20; 
wherein the plurality of apertures 32 each open towards the space 23 and are closed in a fluid-tight manner via the plastic compound such that the plurality of cooling ducts 25 are delimited by the stator body 20 and the plastic compound 24 (page 3, col.1:50-63; FIG. 3 the cooling duct 25 is bounded by the stator body 20 on one side and the plastic compound 24 on the other); and
wherein the plastic compound 24,31 is arranged on an outer circumferential side of the stator body 20 (FIG. 1, page 2, col.2:58-73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Stiesdal (US 2011/0101700).    
As to claim 36/31, Sigmund was discussed above with respect to claim 31 and Sigmund further shows (FIG. 3,4) the at least one aperture 32 has a geometry in a cross section perpendicular to the axial direction (perpendicular to the length of the duct 25).
Sigmund does not show the at least one aperture has a rectangular geometry including two broad sides and two narrow sides in a cross section.
Stiesdal shows (FIG. 8) the at least one aperture 54 has a rectangular geometry including two broad sides and two narrow sides in a cross section (para[0085], rectangular channel has a longer side which implies a shorter side para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have the at least one aperture 32 has a rectangular geometry including two broad sides and two narrow sides in a cross section as taught by Stiesdal, for the advantageous benefit of a larger contact surface contacting the stator arrangement for a better thermal connection as taught by Stiesdal (para[0043]).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Wiker et al. (US 2006/0214531, hereinafter Wiker).
As to claim 39/31, Sigmund was discussed above with respect to claim 31, and Sigmund further shows (FIG. 3 above) at least in the space 23, the plastic compound 24 is composed of a single plastic material (rubber-like material page 2, col.1:60 to page 2, col.2:32).

Wiker shows (FIG. 2) an electrical insulation 18 composed of an electrically insulating material is arranged in the space 4 (paper para[0028]:1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have an electrical insulation composed of an electrically insulating material 18 is arranged in the space 23 as taught by Wiker, for the advantageous benefit of insulating the winding 22 against the stator 20 as taught by Wiker (the paper is insulation and shown between the winding and the stator core para[0028]:1-2).
As to claim 40/39/31, Sigmund in view of Wiker was discussed above with respect to claim 31, and Sigmund further shows (FIG. 1, 3 and 4 above) the stator body 20 includes a plurality of stator teeth 202 protruding therefrom, two adjacent stator teeth 202 of the plurality of stator teeth 202 defining the space 23 therebetween; and 
the at least one stator winding 22 is arranged in the space 23. 
Sigmund does not show the electrical insulation is arranged in the space between the at least one stator winding and one of the two adjacent stator teeth.
Wiker shows (FIG. 2) the electrical insulation 18 is arranged in the space 4 between the at least one stator winding 5 and one of the two adjacent stator teeth 3 (paper para[0028]:1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have the electrical insulation 18 is arranged in the space 23 between the at least one stator winding 22 and one of the two adjacent stator teeth 202 as taught by Wiker, for the advantageous benefit of insulating the winding 22 against the stator 20 as taught by Wiker (the paper is insulation and shown between the winding and the stator core para[0028]:1-2).

Claims 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Lambert et al. (US 2016/0359396, hereinafter Lambert) and Stiesdal (US 2011/0101700).
As to claim 43/34/31, Sigmund was discussed above with respect to claim 34 and Sigmund further shows (FIG. 3 above) the at least one further cooling duct 26 is embedded in the plastic compound 24 (imbedded page 2, col.1:60-64).
Sigmund does not show:
the at least one further cooling duct includes a plurality of further cooling ducts; 
the plurality of further cooling ducts are disposed within a tube body surrounding a tube body internal space; and 
at least one separating element is molded on the tube body and divides the tube body internal space into a plurality of fluidically separated spaces defining the plurality of further cooling ducts.
Lambert shows (FIG. 3):
the at least one further cooling duct includes a plurality of further cooling ducts 29,30; 
the plurality of further cooling ducts 29,30 are disposed within a tube body 28 surrounding a tube body internal space 29,30,31; and 
at least one separating element 31 is on the tube body 28 and divides the tube body 28 internal space 29,30,31 into a plurality of fluidically separated spaces 29,30 defining the plurality of further cooling ducts 29,30 (para[0025]:7-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one further cooling duct 26 of Sigmund to have:
the at least one further cooling duct includes a plurality of further cooling ducts 29,30; 
the plurality of further cooling ducts 29,30 are disposed within a tube body 28 surrounding a tube body internal space 29,30,31; and 
at least one separating element 31 is molded on the tube body 28 and divides the tube body 28 internal space 29,30,31 into a plurality of fluidically separated spaces 29,30 defining the plurality of further cooling ducts 29,30
as taught by Lambert, for the advantageous benefit of a larger contact surface contacting the stator arrangement for a better thermal connection as taught by Stiesdal (the two cooling ducts 29,30 of Lambert together have a long side, Stiesdal para[0043]).
The Examiner notes that the limitation of “molded” is considered a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 44/43/34/31, Sigmund in view of Lambert and Stiesdal was discussed above with respect to claim 43 and Sigmund further shows (FIG. 3 above) the further cooling duct 26 is structured, and wherein at least one side of the further cooling duct 26 extends essentially perpendicular to a radial direction in a cross section perpendicular to the axial direction (the tube 26 has a cross section perpendicular to the axial direction in which the tube 26 extends, the tube 26 has a side which extends perpendicular to the radial direction of the stator 20).
Sigmund does not show the tube body is structured as a flat tube, and wherein at least one broad side of the flat tube extends essentially perpendicular to a radial direction in a cross section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the further cooling duct 26 of Sigmund in view of Lambert and Stiesdal to have the tube body 28 is structured as a flat tube 28, and wherein at least one broad side of the flat tube 28 extends essentially perpendicular to a radial direction in a cross section as taught by Stiesdal, for the advantageous benefit of a larger contact surface contacting the stator arrangement for a better thermal connection as taught by Stiesdal (para[0043]).

Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Iwaki et al. (US 2016/0181882, hereinafter Iwaki).
As to claim 54/31, Sigmund was discussed above with respect to claim 31, and Sigmund further shows (FIG. 3 above) the stator body 20 includes a plurality of stator teeth 202 protruding therefrom, two adjacent stator teeth 202 of the plurality of stator teeth 202 defining the space 23 therebetween.
Sigmund does not show:
an electrical insulation arranged inside the space; and
the electrical insulation extends over an entire axial length of the space such that the electrical insulation insulates the at least one stator winding from the stator body and from the two adjacent stator teeth defining the space.
As to both bullets, Iwaki shows (FIG. 1 and 7)
an electrical insulation 14 arranged inside the space 4; and
the electrical insulation 14 extends over an entire axial length of the space 4 such that the electrical insulation 14 insulates the at least one stator winding 3 from the stator body 1 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have:
an electrical insulation 14 arranged inside the space 23; and
the electrical insulation 14 extends over an entire axial length of the space 23 such that the electrical insulation 14 insulates the at least one stator winding 22 from the stator body 20 and from the two adjacent stator teeth 202 defining the space 23
as taught by Iwaki, for the advantageous benefit of insulating the winding against the stator 20 as taught by Iwaki (para[0025]:1-3).
As to claim 55/54/31, Sigmund in view of Iwaki was discussed above with respect to claim 54
except for the electrical insulation circumferentially surrounds the at least one stator winding inside the space over at least the entire axial length of the space.
Iwaki shows (FIG. 1 and 7) the electrical insulation 14 circumferentially surrounds the at least one stator winding 3 inside the space 4 over at least the entire axial length of the space 4 (slot liner 14 is a rectangular tube para[0033]:5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have the electrical insulation 14 circumferentially surrounds the at least one stator winding 22 inside the space 23 over at least the entire axial length of the space 23 as taught by Iwaki, for the advantageous benefit of insulating the winding against the stator 20 as taught by Iwaki (para[0025]:1-3).
As to claim 56/54/31, Sigmund in view of Iwaki was discussed above with respect to claim 54, and Sigmund further shows (FIG. 1, 3 and 4 above):

the at least one stator winding 22 is electrically insulated from the at least one further cooling duct 26 via at least one of the plastic compound 24 and the electrical insulation.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Hashimoto et al. (US 2016/0294263, hereinafter Hashimoto).
As to claim 58/31, Sigmund was discussed above with respect to claim 31 except for a vehicle, comprising at least one electrical machine according to claim 31.
Hashimoto describes a vehicle, comprising at least one electrical machine (para[0043]:3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Hashimoto to have a vehicle, comprising at least one electrical machine according to claim 31 as taught by Sigmund, for the advantageous benefits of having an electric generator or a drive source for the vehicle as taught by Hashimoto (para[0043]:3-8) and of cooling the winding 22 of the electrical machine to decrease the temperature of the winding 22 to increase the efficiency and extend the life of the electrical machine as taught by Sigmund (page 3, col.1:19-25).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Sigmund et al. (US 2,390,130, hereinafter Sigmund) in view of Stiesdal (US 2011/0101700) and Wiker et al. (US 2006/0214531, hereinafter Wiker).    
As to claim 63, Sigmund shows (FIG. 1, 3 and 4) An electrical machine (page 1, col.1:1-6), comprising: 

a stator 20 including a plurality of stator windings 22 (stator 20 page 2, col.2:62; coils 22 page 2, col.1:58-60); 
a coolant distributor chamber 30,42 and a coolant collector chamber 43 arranged at an axial distance from the coolant distributor chamber 30,42, the coolant distributor chamber 30,42, for cooling the plurality of stator windings 22, fluidically communicating with the coolant collector chamber 43 via at least one cooling duct 25 through which a coolant is flowable (page 2, col.2:28-50); 
at least one stator winding 22 of the plurality of stator windings 22, for thermally coupling, embedded into a plastic compound 24 composed of an electrically insulating plastic (imbedded in rubber like envelope 24 page 2, col.1:60-72, electrically insulating page 2, col.2:1-6, can be plastic page 2, col.2:13-27); 
the stator 20 further including a stator body 20 having a space 23 (lamination core 20 and slot 23 col.1:57-60); 
wherein the at least one cooling duct 25 is arranged in the stator body 20 and is at least partially defined by at least one aperture 32 disposed in the stator body 20; and 
wherein the at least one aperture 32 opens towards the space 23 and is closed in a fluid-tight manner via the plastic compound such that the at least one cooling duct 25 is bounded by the stator body 20 and the plastic compound 24 (page 3, col.1:50-63; FIG. 3 the cooling duct 25 is bounded by the stator body 20 on one side and the plastic compound 24 on the other); and
wherein the at least one aperture 32 has a geometry in a cross section perpendicular to the axial direction (perpendicular to the length of the cooling duct 25);

Sigmund does not show:
the at least one aperture has a rectangular geometry including two broad sides and two narrow sides in a cross section; and
an electrical insulation composed of an electrically insulating material is arranged in the space.
As to the first bullet, Stiesdal shows (FIG. 8) the at least one aperture 54 has a rectangular geometry including two broad sides and two narrow sides in a cross section (para[0085], rectangular channel has a longer side which implies a shorter side para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund to have the at least one aperture 32 has a rectangular geometry including two broad sides and two narrow sides in a cross section as taught by Stiesdal, for the advantageous benefit of a larger contact surface contacting the stator arrangement for a better thermal connection as taught by Stiesdal (para[0043]).
As to the second bullet, Wiker shows (FIG. 2) an electrical insulation 18 composed of an electrically insulating material is arranged in the space 4 (paper para[0028]:1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 20 of Sigmund in view of Stiesdal to have an electrical insulation composed of an electrically insulating material 18 is arranged in the space 23 as taught by Wiker, for the advantageous benefit of insulating the winding 22 against the stator 20 as taught by Wiker (the paper is insulation and shown between the winding and the stator core para[0028]:1-2).


Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowability of dependent claim 61 is the inclusion of the limitation “the tube body is embedded in the plastic compound and is separated from the plurality of windings at least via an electrical insulation” in combination with the other features recited in the claim tree which is not found in the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizutani et al. (US 2012/0161556) shows (FIG. 9-10) cooling conduits 118 in stator core behind slot for the purpose of cooling the coils (para[0079][0082]:1-4);
Le Besnerais et al. (US 2012/0112569) teaches the cooling pipe may have a rectangular shape or a circular shape (i.e. cross-section).  If the profile of the groove is adapted to the profile of the cooling pipe, the contact areas between the cooling pipe and the housing element are increased, so that an improved heat transfer between the cooling fluid and the housing element may be achieved (para[0024]); and
Guimbal (US 4,388,543) shows rectangular cooling channels 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ROBERT E MATES/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832